EXHIBIT 10.1

EXECUTIVE SERVICES AGREEMENT




AGREEMENT dated as of April 30, 2010 (the “Effective Date”) by and between TV
Goods Holding Corporation, a Florida corporation (“Employer” or the “Company”),
and Harrington Business Development, Inc., a Florida company (“HBD”) f/s/o Kevin
Harrington (“KH”).




RECITALS:




WHEREAS The Company seeks to hire KH, via HBD, as the Chairman of the Board of
the Company and its Senior Executive Officer-Product Acquisition & Marketing;




WHEREAS the Company and KH desire to delineate the terms and conditions on which
(i) the Company shall employ KH, (ii) KH shall render services to the Company,
and (iii) the Company shall compensate KH for such services; and




WHEREAS in connection with the employment of KH by the Company, the Company
desires to restrict KH's rights to compete with the business of the Company
and/or any of its affiliates or joint venture partners;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and KH
agree as follows:




1.

EMPLOYMENT.




The Company hereby employs KH and KH hereby accepts employment with the Company
upon the terms and conditions hereinafter set forth.




2.

TERM.




2.1.

The term of this Agreement (the "Term") shall be for a three (3) year period
commencing on the Effective Date of this Agreement as set forth above, subject,
however, to termination as provided herein in Sections 7 and 8 below of this
Agreement.  




2.2.

KH shall formally assume the role of the Chairman of the Company and Senior
Executive Officer-Product Acquisition & Marketing of the Company on the
Effective Date.







Page 1 of 11




--------------------------------------------------------------------------------



2.3.

Notwithstanding anything to the contrary contained herein, this Agreement may
not be terminated by the Company during the initial eighteen (18) months
following its execution and approval by the Board of Directors of the Company..







3.

POSITION, DUTIES AND RESPONSIBILITIES.




3.1.

During the Term, KH shall serve as the Chairman of the Board and Senior
Executive Officer-Product Acquisition & Marketing of the Company.  KH shall
report solely and directly to the Company’s  Board of Directors (the “Board”).
During the Term, KH shall have such responsibilities, duties and authorities as
commensurate with persons in similar capacities in similarly sized and situated
companies and such other duties and responsibilities as the Board shall
designate.  




3.2.

In the performance of all of his responsibilities hereunder, KH shall be subject
to all of the Company's policies, rules, and regulations.  In performing such
duties, KH will be subject to and abide by all policies and procedures developed
by the Board, any employee committee of the Board, or senior management of the
Company.




3.3.

During the Term unless otherwise agreed by the Board, KH shall devote his full
attention and expend his best efforts, energies, and skills on a full-time
basis, to the business of the Company and any corporation controlled by the
Company (each, a "Subsidiary").  The Company acknowledges that KH may from time
to time be engaged in other business activities separate from and outside the
scope of the business of the Company.  The Company agrees that the devotion of
reasonable amounts of time to such other business activities will not violate
the terms of this Agreement on the conditions that (i) such activities are not
corporate opportunities of the Company; and (ii) such activities do not
materially interfere with the performance of KH's duties hereunder.  For
purposes of this Agreement, the term the "Company" shall mean the Company and
all Subsidiaries.  Without violating this Agreement, KH may (i) serve in any
capacity with any professional, community, industry, civic, educational or
charitable organization, (ii) serve as a member of corporate boards of directors
on which KH currently serves and, with the consent of the Board (which consent
shall not be unreasonably withheld or delayed), other corporate boards of
directors and (iii) manage his and his family's personal investments and legal
affairs so long as such activities do not materially interfere with the
discharge of KH's duties, constitute a corporate opportunity of the Company or
create a potential business conflict or the appearance thereof.  If at any time
service on any board of directors or advisory board would, in the good faith
judgment of the Board, conflict with KH’s fiduciary duty to the Company or
create any appearance thereof, KH shall, as soon as reasonably practicable
considering any fiduciary duty to the other entity, resign from such other board
of directors or advisory board after written notice of the conflict is received
from the Board. Service on the boards of directors or advisory boards disclosed
by KH to the Company on which he is serving as of the Effective Date are hereby
approved.








Page 2 of 11




--------------------------------------------------------------------------------



3.5.

KH agrees to provide the services provided to the company herein, without
additional compensation to any of the Company’s subsidiaries, affiliates, and
joint venture entities and agrees that any amounts received from such
corporation may be offset against the amounts due under this Agreement.




4.

BASE SALARY AND OTHER COMPENSATION OPPORTUNITIES.




4.1.

For all services rendered by KH under this Agreement, the Company shall pay or
cause one or more of its subsidiaries to pay KH during the Term a base salary at
an annual rate of not less than Twenty-Five Thousand U.S. Dollars (US$25,000.00)
per month (the “Base Salary”); provided however, that upon The effectiveness of
a registration statement, (which will include a certain amount of shares held by
HBD), KH’s his base salary shall be reduced to ($17,500) during months 1-6 and
($20,000) in months 7-12.  The Company shall pay the Base Salary to KH in
accordance with the standard practice it develops for payment of compensation to
its employees but not less frequently than monthly.  KH’s Base Salary shall be
subject to annual or other review by the Board (or a committee thereof) and may
be increased, but not decreased, from time to time by the Board.




4.2.

At the end of the each year of employment or other date designated by the Board,
provided that KH is employed by the Company at the time, KH shall have the
opportunity to earn an annual cash bonus for that year to be determined by the
Board, in its sole discretion based on, inter alia, its review of the Company’s
and KH’s performance that year, including but not limited to the achievement of
the Company’s and KH’s objectives the applicable year.  




4.3.

The performance targets, standards and other criteria will be structured after
KH joins the Company and after the Board, the Chairman, KH and others have had
the opportunity to determine appropriate performance factors related to the
Company and KH based on a strategic review of Company priorities and other
material issues.




5.

BENEFITS




5.1.

KH shall be entitled to participate in all employee and employee benefit plans
of the Company that the Company has adopted or may adopt, maintain or contribute
to for the benefit of its executive employees and other employees at a level
commensurate with his position subject to satisfying the applicable eligibility
requirements.




5.2.

Under the employee benefit plans to be developed for the Company’s executive
employees and other employees, as approved by the Board, the parties hereto
anticipate that KH shall be entitled to employee benefits, including but not
limited to, those pertaining to 401k, comprehensive health, major medical, and
dental insurance, disability insurance, life insurance, annual comprehensive
physical




Page 3 of 11




--------------------------------------------------------------------------------

examinations, and other paid employee benefits commensurate with persons in
similar capacities in similarly sized and situated companies.




5.3.

The Company shall provide to KH all perquisites which other senior employees of
the Company are generally entitled to receive and which will be subsequently and
mutually agreed to by the Company and KH, in accordance with Company policy set
by the Board from time to time.  




5.4.

KH shall be entitled to annual paid vacation in accordance with the Company’s
policy applicable to senior employees, but in no event less than four (4) weeks
per calendar year (as prorated for partial years), which vacation may be taken
at such times as KH elects with due regard to the needs of the Company.  Any
paid vacation time that KH does not use during a calendar year shall accrue to
the next year.




5.5.

Upon submission of appropriate documentation in accordance with its policies in
effect from time to time, the Company shall pay or reimburse KH for all business
expenses which KH incurs in performing his duties under this Agreement,
including, but not limited to, travel, entertainment, professional dues and
subscriptions, and all dues, fees, and expenses associated with membership in
various professional, business, and civic associations and societies in which KH
participates in accordance with the Company's approval and policies in effect
from time to time.




6.

RESTRICTIVE COVENANTS.




6.1.

KH acknowledges that (i) he has a major responsibility for the operation,
administration, development and growth of the Company's business, (ii) the
Company's business is international in scope, (iii) his work for the Company has
brought him and will continue to bring him into close contact with confidential
information of the Company and its customers, and (iv) the agreements and
covenants contained in this Section 6 are essential to protect the business
interests of the Company and that the Company will not enter into this Agreement
but for such agreements and covenants.  Accordingly, KH covenants and agrees as
follows:




6.1.1.

KH agrees that he shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of
KH’s employment and for the benefit of the Company, either during the period of
KH’s employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by KH during KH’s employment by the Company.  Included, without limitation,
among such protected proprietary or confidential information are trade secrets,
trade "know-how", inventions, customer lists, business plans, operational
methods, pricing policies, marketing plans, sales plans, identity of suppliers
or customers, sales, profits or other financial information, all of which is
confidential to the Company and not generally known in the relevant trade or
industry.  This subsection 6.1.1 shall not apply to information that (i) was
known to the public prior to its disclosure to KH; (ii) becomes known to the
public




Page 4 of 11




--------------------------------------------------------------------------------

subsequent to disclosure to KH through no wrongful act of KH or any
representative of KH; or (iii) KH is required to disclose by applicable law,
regulation or legal process (provided that KH provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). Notwithstanding clauses (i) and (ii) of the preceding
sentence, KH’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

 

6.1.2 .

During KH’s employment with the Company and for the two (2) year period
thereafter, KH agrees that he will not, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any managerial level employee of the Company or any
of its subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee, or (ii) any customer of the
Company or any of its subsidiaries or affiliates to purchase goods or services
then sold by the Company or any of its subsidiaries or affiliates from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer (provided, that the
foregoing shall not apply to any product or service which is not covered by the
noncompetition provision set forth in subsection 6.1.3 below).

 

6.1.3.

KH acknowledges that he performs services of a unique nature for the Company
that are irreplaceable, and that his performance of such services to a competing
business will result in irreparable harm to the Company. Accordingly, during
KH’s employment hereunder and for the two (2) year  period thereafter, KH agrees
that KH will not, directly or indirectly, (i) compete with respect to any
services or products of the Company which are either being offered or are being
developed by the Company as of the date of termination; or (ii)  own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date and in which KH has been involved to any extent
at any time during the two (2) year period ending after the date of termination,
in any locale of any country in which the Company conducts business. This
subsection 6.1.3 shall not prevent KH from owning not more than one percent (1%)
of the total shares of all classes of stock outstanding of any publicly held
entity engaged in such business, nor will it restrict KH from rendering services
to charitable organizations, as such term is defined in Section 501(c) of the
United States Internal Revenue Code. Notwithstanding anything to the contrary
contained herein, if the Company, without Cause, does not renew this Agreement
at the end of any then current Term then the two (2) year period specified in
Sections 6.1.2 and 6.1.3. shall be reduced





Page 5 of 11




--------------------------------------------------------------------------------

to six (6) months. In both cases, the Company shall continue to compensate KH at
his then current levels applicable to Sections 4 & 5 durin this six month
period.

 

6.1.4.

KH and the Company agrees that during the Term and for two (2) years thereafter
not to make any public statements that disparage the other party, or in the case
of the Company, its respective affiliates, employees, officers, directors,
products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this subsection 6.1.4.

 

6.1.5.

The Parties acknowledge and agree that the other party’s remedies at law for a
breach or threatened breach of any of the provisions of Section 6 of the
Agreement and, in recognition of this fact, the parties agree that, in the event
of such a breach or threatened breach, in addition to, and not in lieu of any
other rights and remedies available to the Company at law or equity, the other
party, without posting any bond and without the necessity of proving damages,
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunctive or
mandatory relief or any other equitable remedy which may then be available,
without prejudice to any other rights and remedies which may be available at law
or in equity.

 

6.1.6.

If it is determined by a court of competent jurisdiction in any state or custody
that any restriction in Section 6 of this Agreement is excessive in duration or
scope or is unreasonable or invalid or unenforceable under the laws of that
state, it is the intention of the parties that such restriction shall not affect
the remainder of the covenant or covenants which shall be given full effect,
without regard to the invalid or unenforceable portions, and that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state, province, or country.




6.1.7.

The parties hereto intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Restrictive Covenants.  In the event that the courts
of any one or more of such jurisdictions shall hold such Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the Company's right of the relief provided above in the courts of any
other jurisdictions within the geographical scope of such Restrictive Covenants,
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants




6.1.8.

The obligations contained in Section 6 of this Agreement shall survive the
termination or expiration of KH’s employment with the Company and shall be fully
enforceable thereafter.







Page 6 of 11




--------------------------------------------------------------------------------



7.

TERMINATION.




7.1.

The basic three-year term of this Agreement shall automatically be renewed on
each third-year anniversary date of this Agreement, unless the Company or KH
elects to terminate the Agreement on written notice 90 days prior to the
expiration of the then current Term.  




7.2.

In the event that the Company terminates KH’s employment for Cause (as defined
in subsection 7.3 below), as a result of KH’s death or Disability (as defined in
subsection 7.5 below) or as a result of KH’s voluntary resignation (as defined
in subsection 7.4 below), KH (or in the event of KH’s death, KH’s spouse, heirs
or estate) shall not be entitled to any compensation after the date of
termination.




7.3.

For purposes of subsection 7.2 of this Agreement, "Cause" shall exist for such
termination if KH (i) is convicted  of a felony involving moral turpitude by a
court of competent jurisdiction, (ii) commits any act of fraud or intentional
misrepresentation intended to harm the Company, (iii) has engaged in serious
misconduct, which conduct has, or would, if generally known, materially
adversely affect the good will or reputation of the Company and which conduct KH
has not cured or altered or begun to substantially cure or alter within thirty
(30) days following written notice by the Board to KH regarding such conduct,
(iv) is in material breach under this Agreement, (v) KH materially fails to
perform the duties and responsibilities of his employment as set forth in
Section 3 of this Agreement or as may be assigned or delegated to him from time
to time by the Company, the Board, or KH Committee of the Board, or (vi)
willfully or intentionally fails to materially comply with a specific, written
direction of the Board, or employee Committee of the Board that is consistent
with normal business practice and not inconsistent with this Agreement and KH’s
responsibilities hereunder, and, with regard to grounds (iv), (v) and (vi) the
Board has given KH thirty (30) days written notice of the grounds for the
termination and the conduct required by KH to cure such failure, with such
conduct outlined with reasonable specificity, and KH has not cured such failure,
within the thirty (30) day period provided in the written notice to KH.




7.4.

For purposes of subsection 7.2 of this Agreement, a voluntary termination does
not include termination initiated by KH in such circumstances as an unfavorable
change in his duties and responsibilities or reporting responsibilities or a
reduction in base salary proposed by the Board.  A termination of the nature
described in the preceding sentence shall be considered a termination by the
Board without “Cause” for purposes of this Agreement.




7.5.

For purposes of subsection 7.2 of this Agreement, “Disability” shall be defined
as the inability of KH to have performed his material duties hereunder due to a
physical or mental injury, infirmity or incapacity for 120 days (including
weekends and holidays) in any 365-day period.  The existence or nonexistence of
a physical or mental injury, infirmity or incapacity shall be determined by an
independent




Page 7 of 11




--------------------------------------------------------------------------------

physician mutually agreed to by the Company and KH (provided that neither party
shall unreasonable withhold their agreement).  




7.6.

If Company terminates KH’s employment for a reason other than for Cause,
Disability, Voluntary Resignation, or Death during the Term of this Agreement,
KH will be entitled to twelve months of severance pay from the termination date
consisting only of KH’s base salary plus medical, health and other
non-salary/non-equity benefits under the Company’s KH benefit policies for that
year, payable upon termination.




8.

ASSIGNMENTS.




8.1.

The Company shall have the right to assign this Agreement to any

successor of substantially all of its business or assets, and any such successor
and KH shall be bound by all of the provisions hereof.  KH and HBD may not
assign this agreement without the prior written approval of the Company. 




9.

NOTICES.




9.1.

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of delivery if delivered by hand, (ii) on the date of
transmission, if delivered by confirmed facsimile, (iii) on the first business
day following the date of deposit if delivered by guaranteed overnight delivery
service, or (iv) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to KH:




Harrington Business Development

ATTN: Kevin Harrington, CEO

(insert address)




If to the Company:




TV Goods Holding Corporation

ATTN: Steve Rogai, CEO

14044 Icot Blvd

Clearwater, FL 33760

Fax: (727) 330-7843




With a copy to:

ATTN: Brian Pearlman, Esq

(insert address)










Page 8 of 11




--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




10.

SECTION HEADINGS.  The section headings used in this Agreement

are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.  




11.

ENTIRE AGREEMENT.  This Agreement supersedes any and all Agreements, whether
oral or written, between the parties hereto, with respect to the employment of
KH by the Company and contains all of the covenants and Agreements between the
parties with respect to the rendering of such services in any manner whatsoever.
 Each party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement or promise with respect to such employment not
contained in this Agreement shall be valid or binding.  Any modification of this
Agreement will be effective only if it is writing and signed by the parties
hereto.




12.

SEVERABILITY. The provisions of this Agreement shall be deemed severable and the
invalidity of unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.




13.

GOVERNING LAW.  This Agreement shall be governed by and construed pursuant to
the laws of the State of Florida, without giving effect to conflicts of laws
principles.




14.

BINDING NATURE.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective representatives, heirs, successors
and assigns.  




15.

COUNTERPARTS.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.




16.

ARBITRATION.  Any dispute, controversy, or claim arising out of or in connection
with this Agreement, including any questions regarding its existence, validity
or termination, shall be finally resolved by arbitration by the American
Arbitration Association or JAMS/Endispute except as otherwise provided
hereafter.  Any such dispute, controversy or claim shall be submitted to a board
of arbitrators composed of three competent disinterested persons, one to be
chosen by Employer, one by Employee and the third to be selected by the two
arbitrators so chosen.  Such arbitration shall be conducted in English and all
hearings in connection with such arbitration will take place





Page 9 of 11




--------------------------------------------------------------------------------

in Broward County, Florida.  The prevailing party shall be entitled to
reimbursement of any and all fees of the arbitration proceedings.




The arbitrators may not award non-monetary or equitable relief of any sort.
 They shall have no power to award punitive damages or any other damages not
measured by the prevailing party’s actual damages, and the parties expressly
waive their right to obtain such damages in arbitration or in any other forum.
 In no event, even if any other portion of these provisions is held to be
invalid or unenforceable, shall the arbitrators have power to make an award or
impose a remedy that could not be made or imposed by a court deciding the matter
in the same jurisdiction.




No discovery will be permitted in connection with the arbitration unless it is
expressly authorized by the arbitration panel upon a showing of substantial need
by the party seeking discovery.




All aspects of the arbitration shall be treated as confidential.  Neither the
parties nor the arbitrators may disclose the existence, content or results of
the arbitration, except as necessary to comply with legal or regulatory
requirements.  Before making any such disclosure, a party shall give written
notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interests.




The result of the arbitration will be binding on the parties, and judgment on
the arbitrators’ award may be entered in any court having jurisdiction.




17.

INDEMNIFICATION.  The Company hereby agrees to indemnify KH  and HBD and hold
them harmless to the fullest extent permitted by applicable law against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from KH’s good faith performance of his duties and obligations with
the Company during the Term hereof. In connection with the litigation or other
matters subject to this section 17, KH shall have the right to choose his own
counsel, whose reasonable fees and expenses in connection with such litigation
shall be paid by the Company. This provision is in addition to any other rights
of indemnification KH may have.The Company will use its best efforts to have D&O
insurance in place within 30 days after the execution of this Agreement, which
shall, by its terms, include coverage for KH for the servicesprovided hereunder.




18.

LIABILITY INSURANCE.  The Company shall cover KH under directors and officers
liability insurance both during and, while potential liability exists, after the
term of this Agreement in the same amount and to the same extent as the Company
covers its other officers and directors.




19.

WAIVER.  No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by KH and such officer or director as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or




Page 10 of 11




--------------------------------------------------------------------------------

compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.




20.

REPRESENTATIONS.

 

20.1.

The Company represents and warrants to KH that the

execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by the Company, including action of
the Board and Compensation Committee and, upon the execution and delivery of
this Agreement by KH, this Agreement shall be the valid and binding obligation
of the Company, enforceable in accordance with its terms, except to the extent
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the effect
of general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

 

20.2.

KH represents and warrants to the Company that he has the

legal right to enter into this Agreement and to perform all of the obligations
on his part to be performed hereunder in accordance with its terms and that he
is not a party to any agreement or understanding, written or oral, which could
prevent him from entering into this Agreement or performing all of his
obligations hereunder.







THE UNDERSIGNEDS HAVE READ THE FOREGOING AGREEMENT, HAVE HAD THE OPPORTUNITY TO
SEEK INDEPENDENT LEGAL COUNSEL, FULLY UNDERSTAND IT, AND, HAVE VOLUNTARILY
EXECUTED IT ON THE DATE AND YEAR FIRST ABOVE WRITTEN.




TV Goods Holding Corporation

 

 

     

 

 

BY:

/s/ Steve Rogai

 

Dated:

April 30, 2010

 

Steve Rogai, CEO

 

 

 

 

 

 

 

 

Harrington Business Development, Inc

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Kevin Harrington

 

Dated:

April 30, 2010

 

Kevin Harrington, CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Kevin Harrington

 

 

 

 

 

 

 

 

 

 

 

 

BY:

April 30, 2010

 

Dated:

April 30, 2010

 

/s/ Kevin Harrington

 

 

 







Page 11 of 11


